VERTEFEUILLE, J.,
concurring. I agree with and join part II of the majority opinion. With regard to part I, however, I agree with the result, but not with the analysis.
In part I of its opinion, the majority concludes, first, that the manner in which the trial court applied State v. Porter, 241 Conn. 57,698 A.2d 739 (1997), cert. denied, 523 U.S. 1058,118 S. Ct. 1384,140 L. Ed. 2d 645 (1998), to the testimony of the plaintiffs expert witness, Richard Friedlander, was improper. The majority thereafter concludes that ‘Porter simply does not apply” to Friedlander’s testimony.
In my view, the threshold inquiry in the present case is whether Porter applies. I think it is important to establish first, and unequivocally, that Porter does not apply to expert medical testimony like Friedlander’s, which was based on generally accepted medical principles, and not on innovative scientific techniques. Fried-*692lander’s opinion was a logical deduction from two generally accepted medical premises. As such, his testimony was admissible "without undergoing a Porter analysis or being subjected to a Porter hearing.
Having concluded that Porter does not apply to Fried-lander’s testimony, I would find it unnecessary to review the manner in which the trial court applied Porter to that testimony. If I were to reach that issue, I would agree with the majority that a Porter analysis is directed to the methodology, techniques or premises underlying an expert’s opinion, and not to the opinion itself.
Accordingly, I concur.